995 So.2d 1211 (2008)
In re Joseph A. KOTT.
No. 08-OB-2174.
Supreme Court of Louisiana.
December 12, 2008.

ON APPLICATION FOR ADMISSION TO THE BAR
PER CURIAM.
After reviewing the evidence and considering the law, we conclude petitioner, Joseph A. Kott, is eligible to be conditionally admitted to the practice of law in Louisiana, subject to a probationary period of two years. Should petitioner commit any misconduct during the period of probation, his conditional right to practice may be terminated or he may be subjected to other discipline pursuant to the Rules for Lawyer Disciplinary Enforcement.
CONDITIONAL ADMISSION GRANTED.
TRAYLOR and WEIMER, JJ., concur in part and dissent in part and assign reasons.
VICTORY, J., dissents and would deny admission.
TRAYLOR and WEIMER, JJ., concurring in part and dissenting in part.
While we would admit the applicant, we would impose specific conditions.